Citation Nr: 0710792	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for choroidal melanoma 
of the right eye.

2.  Entitlement to an initial compensable evaluation for 
residuals of right foot fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from June 
1984 to March 1994 and subsequent service in the Army 
Reserves.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconferencing technology in August 2006.  A 
transcript of the hearing has been associated with the 
record.

The Board notes that the January 2005 rating decision also 
denied service connection for bronchiolitis obliterans with 
organizing pneumonitis, and that the veteran's notice of 
disagreement included that issue.  However, at his August 
2006 hearing, the veteran indicated his intent to withdraw 
that issue.  He subsequently submitted a written statement 
confirming this intent.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2006).

The issue of entitlement to a compensable evaluation for 
residuals of right foot fracture is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

Choroidal melanoma is not related to the veteran's service, 
including in-service findings of cortical opacity and 
pinguecula.


CONCLUSION OF LAW

Choroidal melanoma was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present case, the veteran's claims were received in 
April 2004, after the enactment of the VCAA.  A letter dated 
in April 2004, prior to the initial adjudication of the 
veteran's claims, asked the veteran to complete 
authorizations so that private medical records could be 
obtained.  The veteran was apprised of the evidence and 
information necessary to substantiate his claims.  The letter 
listed specific types of evidence that could be submitted.  
The evidence of record was discussed.  The veteran was told 
how VA would assist him in obtaining evidence supportive of 
his claims.  

A May 2004 letter, also issued prior to the initial 
adjudication of the veteran's claims, indicated that records 
from two identified physicians had not been received.  The 
evidence of record was discussed and the veteran was told how 
VA would assist him in obtaining evidence supportive of his 
claims.  

A letter dated in March 2006 told the veteran how VA 
establishes effective dates and disability ratings.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination has been 
carried out.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed in deciding this appeal.

Service Connection for Choroidal Melanoma

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

In this case, service medical records reflect the veteran's 
report of spots on both eyes in May 1992.   Examination 
revealed a star shaped cortical opacity.  The diagnosis was 
nasal pinguecula of both eyes.  The provider educated the 
veteran on the findings and advised that he return in one to 
two years.  

Various examinations conducted during the course of the 
veteran's active service indicate no abnormalities of the 
veteran's eyes.  The veteran reported eye trouble on 
discharge physical examination in January 1994.  Eye 
examination revealed full fields of vision.  Visual acuity in 
the right eye was 20/20.  The veteran was determined to be 
qualified for discharge.

On enlistment examination for the Army Reserves in July 1996, 
the veteran denied eye trouble.  Visual acuity was 20/20, and 
the veteran's eyes were noted to be normal.  On discharge 
examination in March 2000, the veteran denied wearing 
corrective lenses and indicated that he did not lack vision 
in either eye.  General examination of his eyes was normal.  
Visual acuity in the right eye was 20/30, correctable to 
20/20.  

Records from Retina Consultants of Alabama, P.C. indicate a 
diagnosis of choroidal melanoma of the right eye in December 
2002.  

Records from Northwest Retina Center indicate a diagnosis of 
choroidal mass of the right eye, questionable melanoma versus 
metastatic disease.  

A VA eye examination was carried out in December 2004.  The 
examiner noted that review of the medical records revealed a 
diagnosis of choroidal melanoma of the right eye diagnosed in 
December 2002.  He indicated that a work-up for metastasis 
was negative.  He related that the veteran suffered from 
severe central vision loss of the right eye, which adversely 
affected depth perception.  The diagnosis was posterior uveal 
melanoma of the right eye.  The examiner noted that it was 
the most common intraocular tumor in adults and occurred in 
four percent of all eye patients.  He noted that it could not 
be attributed to an event or condition.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that service connection is not 
warranted for choroidal melanoma.  There is no evidence of 
such a diagnosis in service, nor does the record support a 
relationship between findings in service and the current 
diagnosis.  The veteran was diagnosed with a star shaped 
opacity and pinguecula in service.  Pinguecula are yellowish 
spots of proliferation on the bulbar conjunctivae.  See 
Dorland's Illustrated Medical Dictionary, 1390 (29th Ed. 
2000).  However, there is no indication in the record that 
the currently diagnosed choroidal melanoma is related to the 
in-service findings.  Rather, the evidence demonstrates that 
the current diagnosis occurs in four percent of eye patients 
and is not attributed to any event or condition, as stated by 
the December 2004 VA examiner.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  However, there is no 
competent evidence relating choroidal melanoma to service.  
The evidence of a relationship between the veteran's claimed 
disability and his active duty service is limited to his 
assertions; however, as a layperson, he is not qualified to 
render an opinion concerning question of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim and there is no doubt to be resolved.  
Accordingly, service connection for choroidal melanoma of the 
right eye is denied.


ORDER

Entitlement to service connection for choroidal melanoma of 
the right eye is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issue on appeal.

With respect to the veteran's right foot disability, service 
medical records indicate that in May 1985 the veteran 
suffered nondisplaced mid-shaft fractures of the second and 
third metatarsals and a fracture of the head of the fourth 
metatarsal.  A VA examination was conducted in December 2004.  
The examiner did not address an assessment of any painful 
motion, fatigability, fatigue, weakness or lack of endurance 
following repetitive use of the involved joints.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Moreover, X-rays were not 
taken in conjunction with this examination.  As such, the 
Board has concluded that the record is incomplete for the 
purpose of evaluating the residuals of the in-service injury.  
An additional VA examination should be carried out.

In light of the above discussion, the Board has determined 
that additional development is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the extent of the residuals of the right 
foot fracture suffered in service.  All 
indicated tests and studies are to be 
performed, to include X-rays.  Prior to 
the examination, the claims folder should 
be made available to the examiner for 
review of the case.  

The examiner should identify all 
residuals of the fractured right second, 
third, and fourth metatarsals, to include 
whether there are signs of weak foot or 
Morton's disease, or arthritis.  The 
examiner should also indicate whether 
there is malunion or nonunion of the 
metatarsal bones.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The examiner should describe the 
identified residuals of the right foot 
fractures as moderate, moderately severe, 
or severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  The RO should 
give consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


